DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1 [claims 1-11] drawn to a probe assembly having the structure set forth in claim 1, as recited. 
           Invention 2 [claims 12-15] drawn to a liquid supply station having the structure set forth in claim 12, as recited. 
           Invention 3 [claims 16-26] drawn to a testing apparatus having the structure set forth in claim 16, as recited. 
           Invention 4 [claims 27-30] drawn to methods of providing liquid to a probe assembly, having the steps set forth in claim 27 as recited. 
	The only technical feature common for the above identified inventions, is a 
dynamic coupler having two portions, where one of the portions is to be coupled to the other portion, the former being in fluid communication with a liquid delivery line / a pipette/probe, and the latter being in fluid communication with a liquid source / basin. This feature does not contribute any novelty over the prior art, since it is well known and conventionally employed in the art [see, for example, Figure 4 of Haxo et al. [US 6143252] showing pipette / probe 46 in fluid communication with one portion of a dynamic coupler [not indexed, shown between he pipette 46 and liquid line 130] dynamically coupled to the other portion which is in fluid communication with a liquid source / basin shown at the top near valves 142, 144. Therefore, the unity of inventions is lacking.
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Note that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable invention will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798